United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, SEMINOLE
PROCESSING & DISTRIBUTION CENTER,
Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0982
Issued: June 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2020 appellant, through counsel, filed a timely appeal from an October 7, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
The Board notes that appellant has another appeal pending before the Board under Docket No. 20-0455,
concerning July 1, 2019 OWCP decisions. That appeal is not addressed in this decision and will proceed under its
own docket number.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.4
ISSUE
The issue is whether appellant has met her burden of proof to establish that the acceptance
of her claim should be expanded to include right shoulder rotator cuff tear, right carpal tunnel
syndrome, and right stenosis tenosynovitis sustained as a consequence of her accepted January 23,
2011 employment injury.
FACTUAL HISTORY
On January 23, 2011 appellant, then a 46-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured her left hand when she helped a coworker
clear up a jam in the dolley maker while in the performance of duty. She did not stop work. OWCP
accepted her claim for left hand sprain and subsequently expanded acceptance of her claim to
include left carpal tunnel syndrome, left cubital tunnel syndrome, left trigger finger (long and little
fingers), and other joint derangement of left shoulder and left arm. Appellant subsequently
underwent various OWCP-authorized surgeries for her left upper extremity conditions.5 OWCP
paid her wage-loss compensation, effective January 13, 2013.6
In a May 29, 2014 report, Dr. Richard M. Blecha, a Board-certified orthopedic surgeon,
discussed appellant’s history of her January 23, 2011 employment injury and also noted that
appellant underwent surgery for her right rotator cuff in 2008. He recounted that appellant always
believed that this condition was due to repetitive use of her shoulder on the job, but noticed that
this past year she had used her right shoulder more as she received treatment for her left shoulder.
Dr. Blecha indicated that appellant also complained of worsening right shoulder pain, numbness
in the thumb, index, and long finger on the right hand identical to her previous left-sided carpal
tunnel syndrome symptoms, and ongoing back and neck pain. Upon physical examination, he
observed positive Tinel’s testing over the median nerve of the right wrist and right ulnar nerve.
Sensory testing of the right upper extremity was unremarkable except for decreased light touch in
the right long and index fingers. Dr. Blecha diagnosed left shoulder internal derangement and
rotator cuff syndrome, left shoulder impingement, post arthroscopic surgery, left wrist post
neurolysis median nerve of the left wrist, post neurolysis ulnar nerve and anterior transposition of
the left elbow, status post tenolysis trigger fingers of the left little, ring, and long fingers, right
3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the October 7, 2019 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id
5

On July 1, 2011 appellant underwent OWCP-approved left carpal tunnel, left cubital tunnel, and left trigger finger
release surgery. She stopped work, but returned to full-time limited duty on August 10, 2011. On January 10, 2013
appellant underwent OWCP-authorized left shoulder arthroscopic surgery and stopped work again.
6
Appellant retired from federal employment, effective May 1, 2014.
Retirement Benefits.

2

She elected to receive Civil Service

ulnar dysfunction, C8-T1 entrapment of the right upper extremity, internal derangement and partial
thickness tear of the right shoulder, right wrist carpal tunnel syndrome, and cervical and lumbar
disc syndrome.
In a July 28, 2014 narrative report and a diagnosis update form report, Dr. Blecha requested
to upgrade appellant’s accepted conditions to include right shoulder partial thickness rotator cuff
tear, right wrist carpal tunnel syndrome, and right index finger stenosing tenosynovitis. He
recounted that appellant was doing fairly well after her 2008 right shoulder surgery, but as she
developed left shoulder problems her right shoulder became symptomatic again. Dr. Blecha
reported: “it is felt that her current level of symptomatology is due to increased use of the right
shoulder secondary to limited use of the left.” He also noted that over the last few years appellant
had developed symptoms of right-sided carpal tunnel syndrome “felt to be compensatory because
she was using the right hand more than the left when the left was symptomatic.” Dr. Blecha further
indicated that appellant had developed triggering of the right index finger, which she stated was
probably due to the fact that she was using the finger more because of some residual pain and
soreness at the left hand. He provided examination findings and noted that previous diagnostic
testing supported appellant’s conditions of right shoulder partial thickness tear of the rotator cuff,
right wrist carpal tunnel syndrome, and right index finger stenosing tenosynovitis.7 Dr. Blecha
opined that all three of the problems were “felt to be compensatory resulting from overuse of the
right upper extremity as she was troubled by symptoms of the accepted conditions present in the
left upper extremity.”
Appellant also received medical treatment from Dr. Robert R. Reppy, an osteopath who
specializes in family medicine. In reports dated September 29 and October 22, 2014, Dr. Reppy
reviewed appellant’s medical records and recounted her current complaints of neck pain and
trigger finger deformity of her right index finger. He provided examination findings and diagnosed
right shoulder partial thickness tear of the supraspinatus and infraspinatus tendon, bilateral rotator
cuff syndrome, left wrist status postsurgical carpal tunnel and cubital tunnel syndrome release,
status post-surgical release of the trigger fingers of the left 3rd, 4th, and 5th fingers, left shoulder
impingement syndrome, right ulnar neuropathy, entrapment of the C8-T1 nerve roots, left shoulder
status postoperative arthroscopic surgery on the left shoulder and right shoulder internal
derangement and impingement syndrome. In an October 22, 2014 report, Dr. Reppy opined that
appellant’s right shoulder pain was consequential to the left-sided injury, due to the extra work
stress put on that shoulder to compensate.
In a November 26, 2014 follow-up evaluation report, Dr. Reppy recounted appellant’s
complaints of right upper extremity pain in the hand, wrist, and elbow. He described the
January 23, 2011 injury and noted that appellant had left hand surgery in July 2011. Dr. Reppy
reported that, by August, appellant began to have symptoms on the right arm because she was
forced to utilize the right arm to compensate for the loss of use of the left arm from surgery.
Regarding the right upper extremity symptoms that developed, he explained that, “first was the
right trigger finger deformity after that appellant developed the right wrist pain from the carpal
tunnel and then lastly she developed the nerve entrapment syndrome of the elbow.” Dr. Reppy
7
A May 28, 2013 right shoulder magnetic resonance imaging (MRI) scan report revealed acromiohumeral
impingement and partial thickness tears of the supraspinatus and infraspinatus tendons. An April 14, 2014 bilateral
upper extremity nerve conduction velocity (NCV) study demonstrated findings suggestive of mild carpal tunnel
syndrome on the right and early or mild carpal tunnel syndrome on the left.

3

conducted an examination and diagnosed right upper extremity conditions of right shoulder rotator
cuff tear, right wrist carpal tunnel syndrome, stenosing tenosynovitis, and right cubital tunnel
syndrome involving the ulnar nerve. He continued to treat appellant for her right upper extremity
symptoms and provided reports dated December 19, 2014 through March 20, 2015.
In a February 13, 2015 letter, Dr. Reppy explained that, while the original injury focused
on the left shoulder, appellant had to rely more upon the right upper extremity after the left shoulder
surgery. He opined that “based on physical exam[ination], objective evidence, and my medical
experience, her upper extremity diagnosis are, in fact, consequential injury to her original date of
injury of 1/23/11 and should be compensable.” Dr. Reppy continued to treat appellant for her
complaints of right upper extremity, cervical, and low back pain and provided reports dated
April 24 through July 10, 2015. He requested that OWCP include appellant’s right shoulder and
right upper extremity conditions to her list of accepted diagnoses.
In reports dated April 14 and May 13, 2015, Dr. Samy Bishai, an orthopedic surgeon,
recounted appellant’s complaints of problems with her right shoulder, elbow, wrist, and hand in
very similar conditions to the ones on the left. Upon examination of her right shoulder, he observed
tenderness overlying the anterior, lateral, and posterior aspects. Dr. Bishai diagnosed right upper
extremity conditions of right shoulder joint internal derangement, right shoulder impingement
syndrome, and partial thickness tear of the supraspinatus and infraspinatus tendons. He reported
that appellant had a consequential injury to her right shoulder and right upper extremity as a result
of the injuries to her left shoulder, elbow, and wrist. Dr. Bishai indicated that appellant “had to
overuse the right upper extremity in order to be able to continue working.”
On June 3, 2015 appellant underwent a NCV study, which revealed an abnormal study of
the upper extremities. The report noted evidence to suggest the presence of right C8-T1
entrapment and the possibility of right median mononeuritis.
A June 27, 2015 right upper extremity MRI scan report revealed a full-thickness tear
involving the supraspinatus tendon, partial tearing of the long head of the biceps tendon, and mild
degenerative arthritis involving the acromioclavicular (AC) joint.
In a July 13, 2015 letter, Dr. Reppy noted that office notes from 2013 reported that
appellant had developed right shoulder and arm symptoms due to all the lifting and maneuvers that
she performed with her upper extremities. He also pointed out that physicians, including
Drs. Bishai and Blecha, had requested that appellant’s right shoulder and wrist conditions be added
to her list of accepted conditions.
In an August 24, 2015 letter, OWCP informed appellant that it had received the request for
expansion of her claim to include consequential right upper extremity conditions. It requested
additional evidence in support of her claim for a consequential injury, including a physician’s
rationalized medical opinion fully explaining how the current diagnosed conditions were related
to the accepted January 23, 2011 employment injury. OWCP afforded appellant 30 days to submit
additional evidence.
Appellant continued to submit medical reports from Dr. Reppy dated August 21 through
October 23, 2015 regarding his medical treatment for her complaints of low back, bilateral
shoulder, and neck pain.

4

OWCP also received a September 20, 2015 letter by Dr. Reppy, who cited to Arnold
Gustafson8 and alleged that it was not necessary to prove a sufficient contribution of employment
factors to a condition for the purpose of establishing causal relationship. Dr. Reppy noted
diagnoses of status post right shoulder rotator cuff repair in 2008, right wrist carpal tunnel
syndrome, stenosing tenosynovitis, right cubital tunnel syndrome with ulnar involvement, and
bilateral supraspinatus and infraspinatus tears. He opined that appellant’s symptoms were directly
related to her employment and that the conditions had not resolved. Dr. Reppy described the
January 23, 2011 employment injury to her left upper extremity and explained that, because
appellant had to rely more on her right arm during the postsurgical recovery period, she began to
experience right arm symptoms by August of that year. He reported that appellant’s right shoulder
preexisting injury was aggravated and became a consequential injury after appellant’s left arm
became severely compromised by the hand surgery and subsequent recovery, which necessitated
over-reliance on the other arm.
By decision dated November 23, 2015, OWCP denied expansion of the acceptance of
appellant’s claim to include a consequential injury. It found that the medical evidence of record
did not demonstrate that weakness or impairment caused by her work-related injury or illness led
to an aggravation of the original injury or to a new injury.
On November 22, 2016 appellant, through counsel, requested reconsideration of the
November 23, 2015 decision.
Appellant continued to receive medical treatment from Dr. Reppy and submitted reports
dated January 22, 2016 through January 13, 2017 regarding his treatment for her low back, neck,
and bilateral shoulder pain. Dr. Reppy provided examination findings and noted right upper
extremity diagnoses of supraspinatus and infraspinatus tears of both shoulders, right cubital tunnel
syndrome, right wrist carpal tunnel syndrome, stenosing tenosynovitis, and status post right rotator
cuff and clavicle surgery and repair in 2008.
OWCP also received additional diagnostic reports, including a May 14, 2016 right shoulder
MRI scan report and an August 10, 2016 bilateral upper extremity NCV study report.
Appellant submitted a February 1, 2017 report by Dr. Gary K. Arthur, a Board-certified
psychiatrist and neurologist, who opined that appellant’s depression and anxiety were directly
related to and caused by her physical disabilities and pain resulting from her January 23, 2011
work injury.
By decision dated February 16, 2017, OWCP denied modification of the November 23,
2015 decision. It found that the medical evidence of record was insufficient to establish that
appellant’s diagnosed right shoulder and arm conditions were causally related or consequential to
appellant’s accepted January 23, 2011 employment injury.
On February 16, 2018 appellant, through counsel, requested reconsideration.
Appellant continued to receive medical treatment from Dr. Reppy and submitted reports
dated April 7 through September 15, 2017, regarding his treatment for her low back, neck, and
8

41 ECAB 438 (1989).

5

bilateral shoulder pain. Dr. Reppy provided examination findings and diagnosed right upper
extremity conditions of bilateral shoulder supraspinatus and infraspinatus tears, right carpal tunnel
syndrome, right cubital tunnel syndrome, stenosing tenosynovitis, and right trigger finger.
In reports dated October 3 and December 12, 2017, Dr. Mark A. Seldes, a Board-certified
family medicine specialist, recounted appellant’s complaints of continued pain in her left shoulder,
elbow, and wrist despite prior surgeries. He indicated that appellant also had prior right shoulder,
elbow, and wrist surgeries for carpal tunnel symptoms and requested that OWCP add the diagnoses
of right carpal tunnel syndrome, right lesion of the ulnar nerve, and right shoulder rotator cuff tear
as “consequential injuries.” Upon examination of appellant’s right shoulder, Dr. Seldes observed
tenderness overlying the anterior, lateral, and posterior aspects of the right shoulder. Examination
of appellant’s right elbow revealed slight tenderness over the medial aspect of the medial
epicondyle as well as mild tenderness along the ulnar aspect of the forearm. Dr. Seldes also
reported positive Tinel’s and Phalen’s testing on the right side. He diagnosed right upper extremity
conditions of right ulnar nerve dysfunction, internal derangement of the right shoulder joint, right
shoulder impingement syndrome, partial thickness tear of the supraspinatus and infraspinatus
tendons of the right shoulder joint, and status postoperative release of carpal tunnel and cubital
tunnel release. Dr. Seldes reported that appellant suffered from “consequential injuries to her right
shoulder, elbow, wrist, and forearm secondary to the original injuries of her left shoulder, elbow,
wrist, and forearm since the patient had overused and abuse her right upper extremity in doing
most of the activities at work.” He continued to treat appellant for her bilateral upper extremity
symptoms and submitted reports dated February 1 through May 1, 2018.
In a February 7, 2018 report, Dr. Arthur again opined that appellant’s depression and
anxiety were directly related to, and caused by, her physical disabilities and pain resulting from
the January 23, 2011 employment injury.
Appellant also began receiving medical treatment from Dr. Scott Gordon, a Board-certified
orthopedic surgeon, for conditions of left elbow osteoarthritis and left thumb and index trigger
finger conditions. He submitted reports and attending physician report forms (Form CA-20) dated
January 9 through May 3, 2018.
By decision dated July 9, 2018, OWCP denied modification of the February 16, 2017
decision.
On July 9, 2019 appellant, through counsel, requested reconsideration.
Appellant submitted reports dated August 1, 2018 through June 19, 2019 by Dr. Seldes.
Dr. Seldes indicated that appellant’s left elbow continued to worsen and requested that OWCP add
the conditions of left elbow osteoarthritis and left elbow lateral epicondylitis to her claim.
A November 21, 2018 left elbow MRI scan revealed chronic osteoarthritis of the olecranon
trochlea joint, lateral epicondylitis, and moderate osteoarthritis with prominent osteophytes.
OWCP also received reports and state workers’ compensation forms dated January 10
through March 7, 2019 by Dr. Anup Patel, a Board-certified internist, who described the
January 2011 left elbow and shoulder injury. Dr. Patel provided examination findings and
diagnosed left elbow osteoarthritis and left elbow lateral epicondylitis. He recommended left
elbow total replacement surgery.
6

In an April 17, 2019 report and state workers’ compensation form, Dr. George White, a
Board-certified orthopedic surgeon, indicated that he treated appellant for severe degenerative
arthritis of the left elbow. He reported examination findings of limited mobility and pain in the
left elbow. Dr. White diagnosed left elbow primary osteoarthritis and left neuritis lesion of the
ulnar nerve. He noted that appellant could work with restrictions.
By decision dated October 7, 2019, OWCP denied modification of the July 9, 2018
decision.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.9
The claimant bears the burden of proof to establish a claim for a consequential injury.10 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, establishing causal relationship.11 Additionally, the
opinion of the physician must be expressed in terms of a reasonable degree of medical certainty,
and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and the specific employment factor(s) or employment injury.12
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.13 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.14
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury.15 The basic rule is
that, a subsequent injury, whether an aggravation of the original injury or a new and distinct injury,
is compensable if it is the direct and natural result of a compensable primary injury.16 When an
9

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
10

V.K., Docket No. 19-0422 (issued June 10, 2020); A.H., Docket No. 18-1632 (issued June 1, 2020); I.S., Docket
No. 19-1461 (issued April 30, 2020).
11

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

12

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
13

G.R., Docket No. 18-0735 (issued November 15, 2018).

14

Id.

15

K.S., Docket No. 17-1583 (issued May 10, 2018).

16

Id.

7

injury arises in the course of employment, every natural consequence that flows from that injury
likewise arises out of the employment, unless it is the result of an independent intervening cause
attributable to the claimant’s own conduct.17
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include right shoulder rotator cuff tear, right carpal
tunnel syndrome, and right stenosis tenosynovitis sustained as a consequence of her accepted
January 23, 2011 employment injury.
In support of her request for a consequential injury, appellant submitted reports by
Dr. Blecha dated May 29 and July 28, 2014. In his initial May 29, 2014 report, he accurately
described the January 23, 2011 employment injury and noted that appellant complained of
worsening right shoulder pain, numbness in the thumb, index, and long finger on the right hand
identical to her previous left-sided carpal tunnel syndrome symptoms. Dr. Blecha indicated
appellant’s right shoulder symptoms increased this past year due to “increased use of the right
shoulder secondary to limited use of the left.” He reported that appellant’s right-sided elbow,
wrist, and trigger finger conditions had developed because she was using the right hand more than
the left while the left was symptomatic. Dr. Blecha requested that appellant’s claim be upgraded
to include right shoulder partial thickness tear of the rotator cuff, right wrist carpal tunnel
syndrome, and right index finger stenosing tenosynovitis. He opined that all three of the problems
were “felt to be compensatory resulting from overuse of the right upper extremity as she was
troubled by symptoms of the accepted conditions present in the left upper extremity.”
The Board finds that, although Dr. Blecha opined that appellant’s right shoulder, right
wrist, right hand, and right trigger finger conditions were a consequence of her accepted
January 23, 2011 employment injury, his opinion is of limited probative value in establishing a
consequential employment injury because he did not provide adequate medical rationale in support
of his opinion. Dr. Blecha did not describe the medical process through which appellant’s right
upper extremity symptoms were related to the accepted January 23, 2011 employment injury.18
He did not provide specific detail as to how appellant actually compensated for her left arm injury
at work or describe the medical process of how increased use of her right upper extremity resulted
in her diagnosed right shoulder, wrist, and hand conditions.19 These reports, therefore, are
insufficient to establish appellant’s claim.
Likewise, in reports dated April 14 and May 13, 2015, Dr. Bishai also opined that appellant
had consequential right shoulder and hand injuries due to overuse of the right upper extremity in
order to continue working. In reports dated October 3 and December 12, 2017, Dr. Seldes further
17

A.M., Docket No. 18-0685 (issued October 26, 2018); Mary Poller, 55 ECAB 483, 487 (2004).

18

See L.D., Docket No. 20-0894 (issued January 26, 2021); see also L.B., Docket No. 19-1907 (issued
August 14, 2020).
19
Medical evidence that states a condition but does not offer any rationalized medical explanation regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship. D.H., Docket No.
17-1913 (issued December 13, 2018); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149
(2006)

8

reported that appellant suffered from “consequential injuries to her right shoulder, elbow, wrist,
and forearm secondary to the original injuries of her left shoulder, elbow, wrist, and forearm.”
While Drs. Bishai and Seldes provide an affirmative opinion that supported causal relationship,
neither physician offered a rationalized medical explanation to support his opinion.20
Similarly, in reports and letters dated October 22, 2014 through September 20, 2015,
Dr. Reppy provided examination findings and diagnosed right upper extremity conditions of right
shoulder partial thickness tear of the supraspinatus and infraspinatus tendon, right ulnar
neuropathy, and right shoulder internal derangement and impingement syndrome. He indicated
that appellant had right shoulder surgery in 2008, but her current right shoulder pain worsened due
to the extra work stress put on that shoulder to compensate for her left hand injury. Dr. Reppy
explained that, after appellant’s July 2011 left hand surgery, she had to use her right arm to
compensate for the loss of use of her left arm. He reported that appellant’s right shoulder
preexisting injury was aggravated and became a consequential injury after appellant’s left arm
became severely compromised by the hand surgery and subsequent recovery.
The Board finds that Dr. Reppy’s opinion regarding a consequential injury is of little
probative value because he did not provide adequate medical rationale in support of his opinion.
Dr. Reppy did not explain how physiologically appellant’s use of her right arm at work caused her
right shoulder, wrist, and hand conditions.21 Such rationale is particularly necessary as appellant
had a preexisting right shoulder condition.22 In any case where a preexisting condition involving
the same part of the body is present and the issue of causal relationship, therefore, involves
aggravation, acceleration, or precipitation, the physician must provide a rationalized medical
opinion that differentiates between the effects of the work-related injury or disease and the
preexisting condition.23 Thus, Dr. Reppy’s reports are insufficient to establish appellant’s claim.
The additional medical reports, including diagnostic reports and Drs. Arthur, Patel, and
White’s reports, are also of no probative value in establishing appellant’s right upper extremity
conditions as a consequence of the accepted January 23, 2011 employment injury since none of
these reports provide an opinion that appellant sustained consequential right shoulder, wrist, or
hand conditions.24 The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition or disability is of no probative value on the issue

20

T.T., Docket No. 19-0319 (issued October 26, 2020); C.W., Docket No. 19-1747 (issued September 2, 2020).

21
See C.H., Docket No. 20-0228 (issued October 7, 2020); see also D.J., Docket No 16-0663 (issued
October 20, 2016).
22

V.G., Docket No. 19-0908 (issued October 25, 2019).

23

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
K.G., Docket No. 18-1598 (issued January 7, 2020); M.S., Docket No. 19-0913 (issued November 25, 2019).
24
See T.T., Docket No. 20-0687 (issued December 11, 2020); see also L.B., Docket No. 18-0533 (issued
August 27, 2018).

9

of causal relationship.25 These reports, therefore, are insufficient to establish appellant’s
consequential injury claim.
On appeal counsel argues that all the medical evidence demonstrated that appellant
suffered an injury due to having to compensate for her accepted conditions. As explained above,
appellant submitted insufficient medical evidence to establish causal relationship between her right
shoulder rotator cuff tear, right carpal tunnel syndrome, and right stenosis tenosynovitis conditions
and the accepted January 23, 2011 employment injury.
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include right shoulder rotator cuff tear, right carpal
tunnel syndrome, and right stenosis tenosynovitis sustained as a consequence of the January 23,
2011 employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include right shoulder rotator cuff tear, right carpal
tunnel syndrome, and right stenosis tenosynovitis sustained as a consequence of her accepted
January 23, 2011 employment injury.26

25

See E.R., Docket No. 20-0880 (issued December 2, 2020); L.B., id.; D.K., Docket No. 17-1549 (issued
July 6, 2018).
26

Should appellant wish to expand her claim to include emotional conditions, she may submit a request to OWCP.

10

ORDER
IT IS HEREBY ORDERED THAT the October 7, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

